     Case 2:03-cr-00350-LRH-PAL Document 2029 Filed 10/26/20 Page 1 of 2




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                ***
9      UNITED STATES OF AMERICA,                  Case No. 2:03-cr-00350-LRH

10                                       Plaintiff, ORDER
11           v.
12
       FLOYD STRICKLAND,
13
                                      Defendant.
14

15          Defendant Floyd Strickland moves for a compassionate release (ECF No 2003)
16    under 18 U.S.C. § 3582(c)(1)(A)(i). The government has filed its opposition (ECF No.
17    2004) and the defendant has filed his reply (ECF No. 2005).
18          The court will deny the motion without prejudice because defendant has not
19    exhausted the statutorily mandated process for seeking this relief.
20          18 U.S.C. § 3582(c) states that "the court may not modify term of imprisonment
21    once it has been imposed," except under specified conditions. For a motion brought under
22    § 3582(c)(1)(A)(i), those specified conditions include the exhaustion of administrative
23    remedies or the Bureau of Prison's inaction for thirty days. The exhaustion requirement
24    is expressly required by the statute itself. As the United States Supreme Court explained
25    in Ross v. Blake, while "judge-made exhaustion doctrines… remain a minimal to judge-
26    made exceptions, [,]… a statutory exhaustion provision stands on different footing. There
27    Congress sets the rules – and courts have a role in creating exceptions only if Congress
28    wants them to." Ross v. Blake, 136 S.Ct. 1850, 1857 (2016). The court is simply not free
                                                   1
     Case 2:03-cr-00350-LRH-PAL Document 2029 Filed 10/26/20 Page 2 of 2




1     to carve out an exception to the congressional mandate. Because Strickland failed to

2     exhaust the administrative process before filing his motion, it must be denied for failure

3     to exhaust.

4            The court is sympathetic to the delay in deciding defendant's motion. This delay is

5     the product of the COVID-19 pandemic which has crippled many routine court actions

6     and caused numerous delays, continuances and resettings. Moreover, the court has had

7     an extremely heavy caseload over the past year. In the event that defendant fully

8     exhausts the claim-processing rule pertinent to § 3582(c)(1)(A)(i) and renews his motion

9     before the court, his renewed motion will be placed on a priority schedule. That is not to

10    suggest that it will be granted but is to suggest that the court will treat it with priority.

11           GOOD CAUSE APPEARING, defendant's motion (ECF No. 2003) is DENIED

12    without prejudice for failure to exhaust all administrative remedies as required in

13    18 U.S.C. § 3582(c)(1)(A).

14

15           IT IS SO ORDERED.

16           DATED this 26th day of October, 2020.

17

18                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28
                                                      2
